DETAILED ACTION
Claims 1, 4, 6-8, 11-13, 16-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.

Claim 18 sets forth a “A computer-readable recording medium recording a computer program, loaded by a processor of user equipment”. However, the specification as originally filed does not explicitly define the “computer-readable recording medium recording a computer program, loaded by a processor of user equipment” and can be interpreted as a "signal" (page 9, lines 14-19 & pg. 10, lines 3-10). It is not clear that the “computer-readable recording medium” is non-transitory. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).
The broadest reasonable interpretation of a claim drawn to a “computer-readable recording medium” (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice ink: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010. 
The rejection may be overcome by amending the claim to read a “non-transitory computer-readable recording medium recording a computer program, loaded by a processor of user equipment”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6-8, 11-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2019/0261025) in view Lewis et al. (US 2018/0167688).

Claim 1, Hussain teaches a system for a live streaming activity, comprising:
an activity broadcasting platform server (i.e. server infrastructure, 100) configured to establish a webpage associated with an activity (i.e. live streams), comprising a database (i.e. persistent storage or database within server infrastructure) configured to record a multimedia material associated with the activity (i.e. graphics/overlay material) (p. 0043); and
user equipment (240) connected to the activity broadcasting platform server (100) through a network, obtaining the multimedia material (i.e. overlay material hosted by 100) from the activity broadcasting platform server through the network (p. 0043, 0048),
wherein the user equipment generates a plurality of activity pictures in response to conduction of the activity (i.e. graphics into a video overlay), integrates the activity pictures and the multimedia material to generate a live video stream (i.e. combine), and provides the live video stream to a live streaming platform server to instantly broadcast the live video stream via the live streaming platform server (i.e. user generated overlay image combined with live stream) (p. 0043),
wherein the user equipment logs into the activity broadcasting platform server according to a user account (i.e. third party streaming service) and sets a live streaming web address (i.e. local broadcast software uploads to a streaming service which sets the link) and a live streaming time point for the live video stream (i.e. using third party streaming service) (p. 0043),
wherein the user equipment provides the live streaming web address and the live streaming time point to the activity broadcasting platform server, so that the webpage associated with the activity presents the live streaming web address and the live streaming time point (i.e. local broadcast software uploads to a streaming service which sets the link) (p. 0043)
Hussain is not entirely clear in teaching a system for a live streaming activity, comprising:
wherein the user equipment generates the live video stream according to the
multimedia material before the activity starts.
Lewis teaches a system for a live streaming activity, comprising:
wherein the user equipment (i.e. user devices) generates the live video stream according to the multimedia material (i.e. supplemental media items) before the activity starts (i.e. media items are uploaded to server before made available to users) (p. 0027-0030).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided supplemental media items uploaded to server as taught by Lewis to the system of Hussain to allow for supplemental media items to be presented with live video (p. 0028-0029).

Claim 4, Hussain teaches the system for a live streaming activity according to claim 1, wherein a format of the multimedia material comprises at least one of an image file (i.e. graphics) (p. 0043), a text message, and a video file.

Claim 6,  Hussain teaches the system for a live streaming activity according to claim 1, wherein the webpage established by the activity broadcasting platform server comprises an audience interaction interface for the activity (i.e. follow, donate, etc), and the multimedia material comprises interaction information of the audience interaction interface (fig. 3; p 0105-0109).

Claim 7, Hussain teaches the system for a live streaming activity according to claim 1, wherein the activity comprises an e-sports event (i.e. game signal), and the multimedia material comprises at least one of advertisement information, audience interaction information presented on the webpage (i.e. follow donate, etc.) (p. 0049), player information of a plurality of participants of the e-sports event, analysis data on competition of the e-sports event, and event betting data of the e-sports event.

Claim 8 is analyzed and interpreted as a method of claim 1.
Claim 11 is analyzed and interpreted as a method of claim 4.
Claim 12 is analyzed and interpreted as a method of claim 6.

Claim 13 recites “user equipment” for performing the steps of claim 1.  Hussain teaches “user equipment” (240) (fig. 1) for performing the steps of claim 1.
Claim 16 recites “user equipment” for performing the steps of claim 4.  Hussain teaches “user equipment” (240) (fig. 1) for performing the steps of claim 4.
Claim 17 recites “user equipment” for performing the steps of claim 6.  Hussain teaches “user equipment” (240) (fig. 1) for performing the steps of claim 6.

Claim 18 recites “a computer-readable recording medium recording a computer program, loaded by a processor of user equipment” for performing the step of claim 1. Hussain teaches Claim 18 recites “a computer-readable recording medium recording a computer program, loaded by a processor of user equipment” for performing the step of claim 1 (claim 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US 2019/0261025) in view Lewis et al. (US 2018/0167688), and further in view Ravindran et al. (US 2018/0192160).

Claim 5,  Hussain is not entirely clear in teaching the system for a live streaming activity according to claim 1, wherein the multimedia material comprises advertisement information, and the activity broadcasting platform server determines advertising revenue according to a number of views of the live video stream and provides the advertising revenue to a participant who produces the live video stream.
Ravindran teaches the system for a live streaming activity according to claim 1, wherein the multimedia material comprises advertisement information (i.e. advertisements), and the activity broadcasting platform server determines advertising revenue according to a number of views of the live video stream and provides the advertising revenue to a participant who produces the live video stream (i.e. revenue sharing scheme) (p. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided revenue sharing as taught by Ravindran to the system of Hussain to allow content creators to earn money (p. 0068).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-8, 11-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 4, 6-8, 11-13, 16-18 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/24/2022